This is the second year that I have come to the General Assembly as President of Panama, representing a peaceful, healthy and noble people, to whom I send my greetings from this rostrum, as I also greet the rest of the world’s people.
Like the illustrious Panamanian Ricardo J. Alfaro, who took part in the international conference in San Francisco when the Charter of the United Nations was drafted there in 1945, I stand here today to reaffirm our commitment to human rights and international peace and security. I would like to take this opportunity to recognize the efforts of the thousands of men and women of this Organization, in particular those who have given their lives to achieve the objectives of the United Nations.
I preside over a Government whose foreign policy is based on dialogue and consensus, as well as on the continuing search for social peace and the common good. That was in evidence during the historic Summit of the Americas that was held in Panama in April, which became the stage for the recent rapprochement between Cuba and the United States of America, both of whose people and Governments we congratulate on taking that important step. We hope that the process of normalizing relations between them will culminate in a fair and just end to the economic blockade of Cuba. It will be a major challenge for Latin America to maintain the spirit of fraternity that prevailed in Panama during the Summit, but we are determined to do so.
I congratulate the Governments of Colombia and Venezuela on the progress achieved in Quito with respect to normalizing relations between them in order to guarantee the well-being of their peoples and to strengthen the unity between them as part of the great
family to which we all belong and within which we are all eager to overcome any differences through dialogue. I reiterate our support for the Colombian peace process and to welcome the agreements recently reached there. We call for that same resolve and determination that the Government of Colombia brought to bear in its peace efforts, which we all supported, to be applied to dismantling the structures for producing drugs, which have introduced such violence to that country and to the countries that serve as conduits for transporting narcotics to the main consumer markets.
In order to ensure the well-being and prosperity of all nations, armed conflicts and territorial disputes must end. We strongly condemn terrorism. It is unacceptable in the twenty-first century for human beings to be burned alive or decapitated on the basis of their faith. The international community needs to close ranks to protect humankind and to promote dialogue and tolerance as the only mechanism for achieving peace. Panama will stand firm in the belief that, together, we can meet such challenges. We call on the great Powers that united more than 70 years ago to bring an end to the Second World War to continue to work with all Member States on a road map to defeat terrorism and to bring lasting peace to all the countries of the world.
Peace depends on recognizing the legitimate aspirations of all peoples. In that regard, in recognizing the hope of the people of Palestine to become a State, Panama calls on the State of Israel and on Palestine to reach an agreement that will permit the coexistence of the Jewish State of Israel and the State of Palestine. The future of humankind depends on the structural capacity of each nation to address its people’s problems so that people do not attack each other.
The world today is facing two different kinds of war: armed conflicts and the ongoing wars that are being waged against poverty, inequality, the lack of opportunities and organized crime, which engender insecurity and violence, leading many young people to feel excluded and to fall prey to organized crime and terrorism. The best tool for addressing those scourges is to design State policies that offer our young people a better education, more opportunities and decent jobs and that permit them to grow up in safe neighbourhoods and communities with adequate public infrastructure. That is a task that requires the participation of Government, the private sector and civil society.
4/54 15-29562

30/09/2015 A/70/PV.19
In this era of telecommunication and social networks, Panama recognizes that the exchange of information and intelligence among Governments is crucial. With the development of air and maritime connectivity, Governments and their security agencies must be able to distinguish between a tourist or business traveler and elements of organized crime. Panama is aware of its responsibility as a transit country and is moving to develop a regional security centre to combat crime in a more coordinated fashion and to support other countries of the region in that effort.
Our country is not immune from the illegal flow of migrants escaping war and seeking a better future. We reiterate our commitment to treating them with dignity and to offering them humanitarian assistance. We are taking the relevant measures in that regard and are building the necessary infrastructure in our country. Hundreds of migrants, including Africans, Latin Americans and others, pass through Panama each month, leaving their families and children behind on journeys that can take upwards of two years. When I recently asked one migrant why he had left his country, he replied that he was simply seeking a place where there was peace. We all have an obligation toward migrants. Just as we joined forces to fight the Ebola virus and HIV/AIDS, we need to continue our joint struggle to solve the problems that lead our brothers and sisters to migrate from their countries.
I am convinced that the most effective way to combat inequality and seek better days for humankind is through the honest management of our countries’ resources for the benefit of our people. In a world of such conspicuous wealth, there is no justification for the poverty that afflicts millions of its citizens. Heads of State and their collaborators must understand that politics is a form of service and that we are the temporary custodians of resources that belong to our people and for which we are accountable.
In today’s world, women suffer disproportionately from the effects of inequality, poverty, war, forced displacement during conflict, human trafficking and unequal opportunities. Therefore, Heads of State and Government and the United Nations have a critical role to play in defending and promoting the rights and freedoms of women. I reiterate the call that I made during the Global Leaders’ Meeting on Gender Equality and Women’s Empowerment to the effect that countries must provide more resources to combat
femicide, trafficking in persons and all acts of violence against women.
We are facing major challenges, but we also have enormous opportunities to change course and ensure a better planet for future generations. In the light of the upcoming summit on climate change in Paris, we call on all countries to reach a definitive, universal and inclusive agreement that will enable us to jointly address the damage caused to our planet, which has been so severely affected by our unsustainable practices.
The Coalition for Rainforest Nations consists of some 52 member countries and is co-chaired by Panama. The Coalition proposes to include a commitment to reducing emissions, which have been exacerbated by deforestation and forest degradation, and to strengthen mechanisms for financing. Those mechanisms also include climate change mitigation and adaptation measures. We all have the right to have access to safe drinking water, and that is one of the main challenges for our Governments. Protecting our water resources and our oceans, recovering our forests, expanding the production and distribution of safe drinking water for everyone in our countries and providing appropriate solid-waste treatment are also priorities on our agenda.
Our citizens need access to decent housing and a modern and efficient public-transport system, which are essential for improving the quality of life, and family life in particular. All States are obligated to ensure that their people have access to education and public-health systems. In our country, we have invested heavily in building, remodelling and equipping schools and hospitals, and in providing appropriate human-resources training. We are therefore taking very positive and decisive steps to reach those goals. Our economy continues to grow, and we are making progress with our social and public infrastructure plans. Those large infrastructure projects, together with a robust international financial system, will enable our service-based economy to grow and will help produce new and better employment for our young people.
In 2016, Panama will conclude our canal expansion. That and the expansion of our ports, airports and financial system are the two most important pillars of our service-based economy. Protecting our financial and logistical systems in order to ensure that they are used only for legitimate purposes is our responsibility. That is why we have strengthened our security and intelligence cooperation with other Governments. We
15-29562 5/54

A/70/PV.19 30/09/2015
have enacted important laws and undertaken reforms that protect our financial system from any negative practices. In accordance with the conclusions reached at the third International Conference on Financing For Development, held recently in Addis Ababa, I am very pleased to announce that Panama is making a commitment to increasing its international cooperation in the area of fiscal transparency.
We also announce our commitment to making further progress in automatically exchanging data and information on tax matters at the bilateral level, as our main trading partners have done. That exchange must be contingent on the right of each country to take measures that are commensurate with its capacities, national circumstances and international geopolitical realities. Each country has the right to take the necessary measures in the area of the automatic exchange of data and information that should be used for the common good. Those measures should ensure that such information will not be utilized for any purposes that would harm the competitiveness of some countries or be a detriment to others. We propose that the discussion of those particular issues be incorporated into the regular agenda of the United Nations, so that such initiatives can be discussed by countries on an equal footing. Our privileged geographical location contributes significantly to the development of our economy and our citizens. We also have a global vision of development that reflects our country’s motto, which is “Pro Mundi Beneficio” or “For the Benefit of the World”.
Strengthening the United Nations system is also our responsibility. We must review the governance structure of the United Nations, and in particular the Security Council, in order to achieve greater transparency and geographical representation. That is why Panama is actively participating in the current reform process of the Security Council and is working to bring about a rapprochement in country positions. Since the birth of the Organization, we have always reaffirmed our commitment to working together with all countries as we seek to establish the common good and to build a better world. That is why, at this very rostrum from which His Holiness Pope Francis made a call for millions of Catholics to support the United Nations on the seventieth anniversary of this noble Organization, I, as a Head of State, reaffirm Panama’s commitment to ensuring that our capacities are at the service of the international community and to working hand-in-hand
with all nations, so that we can move forward towards a world that is more just and more equitable and in which peace and dialogue will always prevail.
